 



DATED October 5, 2012

 

 

 

 

 

 

 

(1)liverpool victoria friendly society limited

 

(2)arc mccaruk001 llc

 

 

 

 

 

 

 

 

 

 

 

 

 

AGREEMENT

for the sale of

Unit 1 58/62 Scotch Street

Carlisle

 

 

 

 

 

 

 

 

 

 



 



 

 

  

 

 

CONTENTS

 

 



Clause Page     1. DEFINITIONS AND INTERPRETATION 1       2. SALE AND PURCHASE
OF THE PROPERTY 2       3. COMPLETION 2       4. STANDARD CONDITIONS 3       5.
COVENANTS FOR TITLE 4       6. TITLE 4       7. MATTERS AFFECTING THE PROPERTY 4
      8. COVENANTS TO BE INCLUDED IN THE TRANSFER 4       9. INSURANCE 4      
10. APPORTIONMENT OF RENT 5       11. ARREARS 6       12. LOCAL LAND CHARGES 
NOTICES  ORDERS AND OTHER MATTERS 6       13. REPRESENTATIONS 6       14.
NON-ASSIGNMENT AND NON-MERGER 7       15. NOTICES 7       16. VARIATIONS TO THIS
AGREEMENT 7       17. LAW AND JURISDICTION 8       18. INCORPORATION OF
SCHEDULES 8       19. CONTRACTS (RIGHTS OF THIRD PARTIES) ACT 1999 8       20.
CONFIDENTIALITY 8       SCHEDULE 1 - The Property 11     SCHEDULE 2 - Documents
to which the Property is sold subject 12     SCHEDULE 3 - Letting Documents 13  
  SCHEDULE 4 - VAT 15     SCHEDULE 5 - Special Conditions 17



 



 

 

 



PARTICULARS

 

DATE : 2012 SELLER : LIVERPOOL VICTORIA FRIENDLY SOCIETY LIMITED an incorporated
friendly society with reference 61 COL whose principal office is at County Gates
Bournemouth BH1 2NF BUYER : ARC MCCARUK001 LLC a limited liability company
registered in the State of Delaware whose registered office is at 2711
Centerville Road Suite 400 Wilmington Delaware 19808 USA PROPERTY : Unit 1 58/62
Scotch Street Carlisle described in more detail in Schedule 1 PRICE : ONE
MILLION SIX HUNDRED THOUSAND POUNDS (£1,600,000) COMPLETION DATE : 30 October
2012 subject to clause 3.5 of this agreement SELLER'S SOLICITORS : Lawrence
Graham LLP whose registered office is at 4 More London Riverside London SE1 2AU
(Ref: ELM/L563/290) BUYER'S SOLICITORS : Trowers & Hamlins LLP of 3 Bunhill Row
London EC1Y 8YZ (Ref: JCA/ARC/01)

 



 

 

 

THIS AGREEMENT is made on the date and between the parties specified in the
Particulars

 

IT IS AGREED as follows:

 

1.DEFINITIONS AND INTERPRETATION

 

1.1In this agreement unless the context otherwise requires the following terms
shall have the following meanings:

 



  "Actual Completion" the date on which completion of the sale and purchase of
the Property pursuant to this agreement actually takes place        
"Completion" the later of the Completion Date and Actual Completion        
"Land Registry" Her Majesty's Land Registry as referred to in section 99 of LRA
2002         "Letting Documents" the deeds and documents referred to in Schedule
3         "LRA 2002" the Land Registration Act 2002         "Particulars" the
section at the beginning of this agreement headed "Particulars" which forms part
of this agreement (and the definitions set out in the Particulars shall have the
meanings specified therein)         "Planning Acts" the "Consolidating Acts" as
defined in the Planning (Consequential Provisions) Act 1990 and any other
legislation relating to town and country planning in force from time to time    
    "Schedule" a schedule to this agreement         "Standard Conditions" the
Standard Commercial Property Conditions (Second Edition)         "Tenancies" the
tenancies and other rights of occupation arising under or by virtue of the
Letting Documents         "Tenants" the tenants or other occupiers of the
Property in whom the Tenancies are vested and references to "Tenant" "relevant
Tenant" and "relevant Tenants" shall be construed accordingly         "VAT"
value added tax as referred to in the VAT Act or any tax of a similar nature
which may be substituted for or levied in addition to it         "VAT Act" the
Value Added Tax Act 1994         "Working Day" any day (other than a Saturday or
a Sunday) on which clearing banks in the City of London are actually open for
banking business during banking hours and references to "Working Days" shall be
construed accordingly

 

 

 



 



page 2

 

 

1.2In this agreement unless the context otherwise requires:

 

1.2.1words importing one gender include any other gender and words importing the
singular number include the plural number and vice versa and any reference to a
person includes a reference to a company authority board department or other
body

 

1.2.2unless otherwise expressly stated all references to a clause or schedule
mean a clause of or schedule to this agreement

 

1.2.3any reference to a statute (whether specifically named or not) or a section
of a statute shall include any amendment or modification or re-enactment of such
statute for the time being in force and all instruments orders notices
regulations directions guidance codes of practice bye-laws permissions and plans
for the time being made issued or given under or deriving validity from the same

 

1.2.4the table of contents and headings and titles to clauses are for
convenience only and shall not affect the construction or interpretation of this
agreement

 

1.2.5unless otherwise expressly stated all references to an Annex mean the Annex
(if any) so marked and forming part of this agreement and signed by or on behalf
of each of the parties hereto by way of identification

 

1.2.6at any time when any party to this agreement comprises two or more persons
all references to such party shall include all or any number of such persons and
obligations expressed or implied to be made by or with any of them shall be
deemed to be made by or with all or any two or more of such persons jointly and
each of them severally

 

1.2.7any obligation on a party to do any act matter or thing includes an
obligation to procure that it be done and any obligation on a party not to do or
omit to do any act matter or thing includes an obligation not to permit or
suffer such act matter or thing to be done or omitted to be done by any person
under its control

 

2.SALE AND PURCHASE OF THE PROPERTY

 

2.1The Seller agrees to sell and the Buyer agrees to buy the Property for the
Price

 

2.2The consideration for any supply made by the Seller under this agreement is
exclusive of any VAT which is or becomes chargeable thereon and if any such sum
is or becomes so payable the Buyer shall upon demand pay the same to the Seller

 

3.COMPLETION

 

3.1The purchase of the Property shall be completed on the Completion Date at the
offices of the Seller's Solicitors or where they may reasonably direct when the
Buyer shall pay the Price (less the Deposit) and any other monies (including any
VAT) then payable under the terms of this agreement upon being provided a valid
VAT invoice by the Seller

 

3.2If:

 

3.2.1the money due on completion is received by the Seller's Solicitors' bankers
after 3pm or

 



 

 

 



page 3

 

 

3.2.2completion takes place after 3pm on a Working Day or

 

3.2.3takes place on any day other than a Working Day

 

then for the purpose of Standard Conditions 8.3 and 9.3 the date of Actual
Completion shall be deemed to be the next Working Day

 

3.3The Buyer shall not be entitled to delay completion solely on the ground that
the Seller is unable to provide the appropriate form of discharge or release in
relation to any financial charges to which the sale is not subject but will
accept an undertaking from the Seller's Solicitors on Completion to remit the
completion monies towards the discharge of financial charges (if any) and to
send the Buyer the appropriate form of discharge and release immediately upon
receipt from the appropriate chargee or chargees

 

3.4Unless any monies due to the Seller on exchange or Completion are remitted to
the Seller or the Seller's Solicitors from a client account in the name of the
Buyer's Solicitors the Seller shall not be obliged to accept such monies (and
any such payment shall not be treated as a payment made in accordance with the
terms of this agreement) unless the Buyer shall previously have supplied such
evidence as shall be required by the Seller or the Seller's Solicitors regarding
the identity of the Buyer and the source of its funds for entering into this
agreement or completing its purchase of the Property with a view to avoiding any
breach of the Money Laundering Regulations 2007 the Terrorism Act 2000 the
Financial Services and Markets Act 2000 or the Proceeds of Crime Act 2002 or any
subordinate legislation

 

3.5In the event that the Buyer wishes to effect the purchase of the Property
prior to the 30 October 2012 the Buyer may serve written notice on the Seller
and the Seller's Solicitors specifying the date for completion of the purchase
of the Property (being not less than three Working Days from the date of service
of the notice) ("the Amended Completion Date") in which case for the purposes of
this agreement the Completion Date shall be deemed to be the Amended Completion
Date

 

4.STANDARD CONDITIONS

 

4.1The Standard Conditions apply to this agreement with the variations set out
in this clause but in the event of any conflict between the express terms of
this agreement and the Standard Conditions the former shall prevail

 

4.2Standard Condition 1.1.1(e) shall be deleted and replaced by the following:

 

"contract rate" means 3% per annum above the base lending rate for the time
being of Barclays Bank plc calculated on a day to day basis"

 

4.3In Standard Condition 4.1.4 the words "otherwise than by effluxion of time"
shall be added after the words "if the lease ends"

 

4.4In Standard Conditions 4.2.4 and 4.2.7(b)(ii) the number "10" shall be
replaced by the number "5"

 

4.5Standard Conditions 6.1 6.2 6.3.1 6.3.3 and 6.6 shall be deleted

 

4.6In Standard Condition 9.3.4 the words "may give notice to the buyer before
the date of actual completion that it will" shall be deleted and replaced by the
words "shall be entitled to" and the words "if applicable" shall be added to the
end of Standard Condition 9.3.4

 

4.7Standard Condition 1.4 shall be deleted

 



 

 

 



page 4

 

 

5.COVENANTS FOR TITLE

 

For the purposes of the Law of Property (Miscellaneous Provisions) Act 1994 the
Seller sells with full title guarantee and the transfer of the Property shall be
in the form annexed hereto and shall have effect as if it is expressly made
subject to all matters covered by clause 11

 

6.TITLE

 

6.1Title to the Property has been deduced to the Buyer's Solicitors before the
date of this agreement and the Buyer shall be deemed to have accepted such title
and shall not be entitled to raise any objection or requisition concerning such
title

 

6.2In the event that the Transfer of the Property is one to which the
requirement for registration applies pursuant to sections 4 or 5 of LRA 2002 or
is a disposition which is required to be completed by registration pursuant to
section 27 of LRA 2002 the Buyer shall procure that the Transfer of the Property
shall be so registered in accordance with LRA 2002 and shall indemnify and keep
indemnified the Seller from and against all actions proceedings costs claims
losses and liability arising as a result of any failure to do so

 

7.MATTERS AFFECTING THE PROPERTY

 

The Property is sold subject to and (as the case may be) with the benefit of:

 

7.1the entries on the Property and Charges Registers of the Title Number(s)
referred to in Schedule 1 (except mortgages (if any))

 

7.2the documents (if any) specified in Schedule 2

 

7.3the Letting Documents

 

Full details of the above matters have been supplied to the Buyer's Solicitors
before the date of this agreement and the Buyer shall be deemed to purchase with
full knowledge and notice of them and shall not raise any objection or
requisition concerning such matters save in respect of any such matters arising
out of the Buyer's pre-completion searches at the Land Registry such searches
being those as a prudent buyer would undertake prior to Completion.

 

8.COVENANTS TO BE INCLUDED IN THE TRANSFER

 

8.1The transfer of the Property shall be in the form of the transfer annexed
hereto

 

8.2The Transfer shall be engrossed by the Seller's Solicitors and executed in
original and counterpart

 

9.INSURANCE

 

9.1The Seller shall maintain its existing insurance in force until Completion
and cancel the insurance of the Property as soon as practicable after Completion

 

9.2In so far as the Seller has been reimbursed by any Tenant with the premium
for the insurance of the Property for a period after Completion the Seller shall
repay or allow to the relevant Tenant any refund of premium it obtains following
the cancellation of such insurance

 

9.3.1If on or before Completion the Property is damaged or destroyed by any of
the risks insured against by the Seller the following provisions of this clause
9.3 shall apply

 



 

 

 



page 5

 

 

9.3.2The Seller shall use its reasonable endeavours to procure payment of the
insurance monies by the insurers in relation to any such damage or destruction

 

9.3.3Subject to clause 9.3.4 all insurance monies actually paid by the insurers
to the Seller (excluding payments for loss of rent for any period prior to
Completion) shall be held upon trust for the Buyer and paid to the Buyer on
Completion

 

9.3.4The Seller shall apply any insurance monies received by it prior to
Completion (excluding payment for loss of rent for any period prior to
Completion) towards the reinstatement or rebuilding of any such damage or
destruction only if:

 

9.3.4.1and to the extent that there is a contractual obligation on the Seller to
do so in any of the Letting Documents or a statutory obligation to do so and
then only in liaison with and with the agreement of the Buyer (such agreement
not to be unreasonably withheld or delayed) or

 

9.3.4.2the Buyer directs the Seller to do so

 

9.3.5The Seller shall upon Completion assign all its rights to the proceeds of
such claims (except any claims for payments for loss of rent for any period
prior to Completion) to the Buyer insofar as the same are assignable and shall
notify the insurers upon Completion that all insurance monies are (except as
aforesaid) payable to the Buyer and in the meantime the Seller shall not without
the prior written consent of the Buyer (such consent not to be unreasonably
withheld or delayed) settle or compromise any claim with the insurers

 

9.4The Buyer shall not be entitled to refuse to complete the purchase of the
Property by reason of damage to or destruction of the Property

 

10.APPORTIONMENT OF RENT

 

10.1In this clause:

 

10.1.1"Rent" shall mean all sums reserved as rents (except service charges VAT
and insurance premiums) under the Tenancies

 

10.1.2"Date of Actual Payment" shall mean the date ten Working Days after the
Rent for the relevant Tenancy has been received by the Seller (if such Rent has
not been received by the Seller in cleared funds at least two Working Days prior
to Actual Completion)

 

10.2Rent paid in advance shall be apportioned with effect from Actual Completion
so that the Seller shall pay or allow to the Buyer on Completion or (if later)
the Date of Actual Payment the total of:

 



  A   x (B + 0.5)   365



 

for each such Tenancy where:

 

A(subject to any outstanding rent review) is the annual Rent reserved by that
Tenancy at Completion and

 

Bis the number of days from but excluding Actual Completion to but excluding the
date when the next instalment of the Rent under that Tenancy is due

 



 

 

 



page 6

 

 

11.ARREARS

 

11.1For a period of 6 months following Actual Completion the Buyer shall use all
reasonable endeavours to recover from the Tenants any arrears of rent, insurance
premiums and any other sums of any description payable by the Tenants at the
Property for the period up to and including Actual Completion and within 10
Working Days of receipt of the same shall account to the Seller for the said
arrears.

 

11.2During the period of 6 months following Actual Completion the Buyer shall
give to the Seller monthly updates in writing in respect of the Buyer's progress
in collecting the arrears.

 

11.3The Seller shall have no right to pursue any arrears nor take any action
claim or proceedings against any Tenant if after a period of 6 months from and
including Actual Completion the Buyer has not accounted to the Seller for
arrears under clause 11.1 and furthermore the Seller shall not be entitled to
require that the right to pursue any arrears in respect of the period prior to
Actual Completion be assigned by the Buyer to the Seller.

 

12.LOCAL LAND CHARGES NOTICES ORDERS AND OTHER MATTERS

 

The Property is sold subject to the following:

 

12.1all Local Land Charges whether registered before or after the date of this
agreement and all matters capable of registration as Local Land Charges whether
coming into existence before or after the date of this agreement

 

12.2all notices orders demands proposals or requirements served or made by any
local or other public or competent authority or government department whether
before or after the date of this agreement

 

12.3all actual or proposed orders directions notices charges restrictions
conditions agreements or other matters arising under the Planning Acts whether
before or after the date of this agreement

 

12.4where the whole or part of the Property is registered all matters which are
unregistered interests which override registered dispositions under schedule 3
(as amended by schedule 12) of LRA 2002

 

12.5all existing wayleave consents rights privileges easements liabilities
(including drainage and other service rights or easements) and quasi or reputed
easements affecting the Property

 

12.6all other matters whatsoever affecting the Property which are capable of
discovery by searches or enquiries or by inspection or survey and whether or not
such searches or enquiries inspection or survey have in fact been made by or on
behalf of the Buyer.

 

13.REPRESENTATIONS

 

The Seller and the Buyer acknowledge that this agreement constitutes the entire
contract between them to the exclusion of any preceding statement or
representation whether oral written or implied or whether contained in any
advertisement particulars or other matters issued or in any correspondence
entered into by the Seller or its employees or agents with the Buyer or its
employees or agents and the Buyer acknowledges that it has not entered into this
agreement in reliance upon any such statement or representation other than those
(if any) given in

 



 

 

 



page 7

 



 

writing by the Seller's Solicitors in response to written enquiries submitted by
the Buyer's Solicitors prior to the date of this agreement

 

14.NON-ASSIGNMENT AND NON-MERGER

 

14.1The Buyer shall not be entitled to transfer the benefit of this agreement

 

14.2The Seller shall not be required to transfer the Property in parts or to any
person other than the Buyer at the Price

 

14.3Despite Completion the provisions of this agreement shall remain in full
force and effect in so far as they remain to be observed and performed

 

14.4The Buyer shall not sell or otherwise dispose of nor enter into any
agreement for sale or other disposition of any interest in the whole or any part
or parts of the Property before the expiry of three Working Days after
Completion

 

15.NOTICES

 

15.1Any notice to be served on or communication to be sent to any party to this
agreement shall be in writing and shall only be regarded as properly served or
sent if served or sent to the persons and the addresses specified in clause 15.3
by:

 

15.1.1personal delivery on a Working Day or

 

15.1.2pre-paid special or recorded delivery mail

 

15.2Notices and communications shall be deemed to have been served or received
as follows:

 

15.2.1in the case of personal delivery on the date of delivery unless delivered
after 4 pm (in which case delivery shall be treated as having been made on the
next Working Day)

 

15.2.2in the case of pre-paid special or recorded delivery mail on the second
Working Day after the notice or communication is posted

 

15.3.1Notices and communications to the Seller shall be addressed to the
Seller's Solicitors at their address and quoting the reference specified in the
Particulars

 

15.3.2Notices and communications to the Buyer shall be addressed to the Buyer's
Solicitors at their address and quoting the reference specified in the
Particulars

 

16.VARIATIONS TO THIS AGREEMENT

 

16.1This agreement constitutes the entire contract between the parties and there
are no other arrangements between the parties relating to the subject matter of
this agreement

 

16.2Save as provided in clause 16.3 any variations to this agreement shall be
set out in a formal written agreement and signed by the parties agreeing such
variations

 

16.3Any additional conditions or variations to this agreement which are agreed
in correspondence between the parties to this agreement (or their respective
solicitors with their authority) must make express reference to this clause
(unless a provision in this agreement allows for such additional conditions or
variations to be agreed between the parties in which case reference need only be
made to the appropriate provision in this agreement) in order to be valid and
binding on the parties

 



 

 

 



page 8

 

 

17.LAW AND JURISDICTION

 

17.1This agreement is governed by English law and the parties to this agreement
submit to the non-exclusive jurisdiction of the English courts

 

17.2In this clause 17.2 "Opinion Letter" means a letter from a suitably
qualified attorney who is qualified and practices in the country of domicile of
the Buyer (or of any one or more party constituting the Buyer) and is not an
employee of the Buyer (or of any such party) and which shall be:

  

17.2.1in a form prepared at the request and expense of the Buyer but which shall
have first been approved by the Seller (such approval not to be unreasonably
withheld or delayed) and

 

17.2.2addressed to the Seller and (if the Seller so requires) its mortgagee

 

17.3If:

 

17.3.1the Buyer (or any one or more party constituting the Buyer) is a person
who is ordinarily resident outside the United Kingdom or is a company
incorporated outside the United Kingdom and

 

17.3.2this agreement provides for the Buyer to give covenants in the transfer of
the Property

 

the Buyer shall procure that an Opinion Letter as to the valid execution and
enforceability of the transfer shall be given to the Seller by the date two
Working Days before the Completion Date and (if the Buyer fails to do so) the
Seller shall not be obliged to complete until the second Working Day after the
Opinion Letter has been given to the Seller and the Buyer shall be deemed to be
in default in performing its obligations under this agreement

 

18.INCORPORATION OF SCHEDULES

 

The provisions of the Schedules apply to this agreement

 

19.CONTRACTS (RIGHTS OF THIRD PARTIES) ACT 1999

 

19.1Unless the right of enforcement is expressly provided for in this agreement
a person who is not a party to this agreement may not by virtue of the Contracts
(Rights of Third Parties) Act 1999 enforce any of its terms

 

19.2Except to the extent that there is express provision in this agreement to
the contrary the parties may by agreement rescind or vary this agreement without
the consent of any such person

 

20.CONFIDENTIALITY

 

20.1Subject to clause 20.2 no party to this agreement shall without the prior
written consent of each of the others disclose or publish or cause disclosure or
publication of the existence and/or financial terms of this agreement and each
party shall keep all such information confidential

 

20.2The parties to this agreement shall not be prevented from disclosing the
existence or financial terms of this agreement:

 

20.2.1where disclosure is required in order to comply with a statutory
requirement or the requirements of any lawful authority or the rules of the
Securities and Exchange

 

 

 

 

 



page 9

 

 

Commission, the London Stock Exchange or an order of the English court or court
of Jersey

 

20.2.2to any professional adviser who shall agree to keep such information
confidential

 

20.2.3in order to notify the Tenants of the completion of the sale and purchase
and

 

20.2.4by way of a press release including the purchase price and address of the
Property but not including:

 

20.2.4.1the Seller's identity;

 

20.2.4.2any reference to Threadneedle Property Investments Limited or any of its
associated companies or any company containing the word "Threadneedle" in its
company name; or

 

20.2.4.3any reference to Zurich Assurance Limited or any of its associated
companies or any company containing the word "Zurich" in its company name.

 

20.3The Buyer shall not make an application to Land Registry to enter an agreed
notice (as defined in LRA 2002) in respect of this agreement and for the
avoidance of doubt the Seller shall not be required to make or consent to the
making of an application to Land Registry to enter such an agreed notice and the
Buyer acknowledges that the entering into of this agreement by the Seller does
not constitute such a consent

 

20.4If the Buyer shall make an application to enter a caution against first
registration or a unilateral notice (as defined in LRA 2002) in respect of this
agreement the Buyer shall not submit to Land Registry either the original or a
copy of this agreement

 

21.CAPITAL ALLOWANCES

 

21.1Defined terms

 

For the purposes of this clause:

 

21.1.1CAA 2001 means the Capital Allowances Act 2001

 

21.1.2Fixtures means all plant and machinery installed or otherwise fixed in or
to the Property and treated in law as part of the same

 

21.2No prior claim

 

The Seller:

 

21.2.1warrants that it has not previously made a claim and undertakes that it
shall not make a claim for capital allowances under Part 2 of CAA 2001 and

 

21.2.2warrants that it is not required to bring a disposal value into account
for capital allowances purposes

 

in respect of any of the Fixtures

 

22.NOTICES

 

Any notices to be served on the Buyer under this agreement should be sent to ARC
Global Trust Inc.at 405 Park Avenue, 15th Floor, New York, NY 10022 (for the

 



 

 

 



page 10

 

 

attention of Brian Block) and with a copy to Moor Park Capital Partners LLP at
York House 45 Seymour Street  London W1H 7JT (for the attention of Graydon
Butler)

 

 

SIGNED BY the parties to this agreement or their duly authorised representatives
on the Date specified in the Particulars

 



 

 

 



page 11

 

SCHEDULE 1

The Property

 

ALL THAT freehold land and property known as Unit 1 58/62 Scotch Street Carlisle
and which is registered at Land Registry with absolute title under Title Number
CU46679

 



 

 

 



page 12

 

SCHEDULE 2

Documents to which the Property is sold subject

 

No. Date Document Parties 1. 01.06.1990 Party Wall Agreement

(1)  Dunedin Property Development Company (Retail) Limited

(2)  Liverpool Victoria Trustees Limited

  

 



 

 

 



page 13

 

SCHEDULE 3

Letting Documents

 

Lease of Unit 1

 

No. Date Document Parties 1.      21.03.1989 Agreement for lease

(1)  Dunedin Property Development Company Limited

(2)  McDonald's Property Company Limited

 

2.      29.09.1989 Lease

(1)  Liverpool Victoria Trustees Limited

(2)  McDonald's Property Company Limited

 

3.      16.01.1990 Licence to alter

(1)  Liverpool Victoria Trustees Limited

(2)  McDonald's Property Company Limited

 

4.      26.04.1994 Rent review memorandum

(1)  Liverpool Victoria Friendly Society Limited

(2)  McDonald's Property Company Limited

 

5.      17.11.1999 Rent review memorandum

(1)  Liverpool Victoria Friendly Society Limited

(2)  McDonald's Property Company Limited

 

6.      15.01.2003 Licence to sub-underlet

(1)  Liverpool Victoria Friendly Society Limited

(2)  McDonald's Property Company Limited

(3)  McDonald's Restaurants Limited

(4)  HBN Restaurants Limited

 

7.      17.01.2003 Deed of variation

(1)  McDonald's Restaurants Limited

(2)  HBN Restaurants Limited

(3)  Christopher John Nicholls

 

8.      22.01.2003 Notice of deed of variation   9.      10.12.2003 Licence to
assign

(1)  Liverpool Victoria Friendly Society Limited

(2)  McDonald's Property Company Limited

(3)  McDonald's Real Estate Company No. 1 Limited

(4)  McDonald's Real Estate LLP

(5)  McDonald's Restaurants Limited

 

10.    06.02.2004 TP3

(1)  McDonald's Property Company Limited 

 



 

 

 



page 14

 

 



(2)  McDonald's Real Estate Company No. 1 Limited

 

11.    06.02.2004 TP3

(1)  McDonald's Real Estate Company No. 1 Limited

(2)  McDonald's Real Estate Limited Liability Partnership

 

12.    25.03.2004 Notice of assignment   13.    25.11.2004 Rent review
memorandum

(1)  Liverpool Victoria Friendly Society Limited

(2)  McDonald's Property Company Limited

 

14.    15.06.2007 Licence to carry out works

(1)  Liverpool Victoria Friendly Society Limited

(2)  McDonald's Real Estate LLP

(3)  McDonald's Restaurants Limited

 

15.    22.10.2009 Rent review memorandum

(1)  Liverpool Victoria Friendly Society Limited

(2)  McDonald's Property Company Limited

 



 

 

Substation lease

 

No. Date Document Parties 1.      03.07.1989 Lease

(1)  Liverpool Victoria Trustees Limited

(2)  North Western Electricity Board

 



 

 

 



 





page 15

 

 

SCHEDULE 4

VAT

  

1.1The parties to this agreement intend that Article 5 of the Value Added Tax
(Special Provisions) Order 1995 ("the Order") shall apply to the supply of the
Property and shall use all reasonable endeavours to secure that under Article 5
of the Order the sale of the Property is treated as neither a supply of goods
nor a supply of services for the purposes of VAT

 

1.2The Seller warrants and undertakes that:

 

1.2.1it (or the representative member of the VAT Group to which the Seller
belongs) is registered for VAT purposes and

 

1.2.2it has used and will until Actual Completion use the Property for carrying
on the business of letting in return for rental income and none of the Tenants
are members of the VAT group to which the Seller belongs and

 

1.2.3it (or a relevant associate for the purposes of paragraph 3 of Schedule 10
to the VAT Act or a relevant group member for the purposes of paragraph 21 of
Schedule 10 to the VAT Act) has exercised the option to tax the Property and
notified the option within the allowed time pursuant to Part 1 Schedule 10 to
the VAT Act and

 

1.2.4the Property is not a capital item to which Part XV of the VAT Regulations
1995 applies, or being such an item, the period of adjustment ascertained in
accordance with regulation 114 of the VAT Regulations 1995 has expired

 

1.3The Buyer represents warrants and undertakes:

 

1.3.1that following Actual Completion the Buyer will use the Property for
carrying on the business of letting in return for rental income

 

1.3.2that the Buyer is already or as a result of the transfer of the Property
will immediately become a taxable person for the purposes of VAT (and if not
already registered for VAT purposes will immediately apply to be so registered
and will provide the Seller with a copy of the Buyer's application to so
register)

 

1.3.3to comply in all respects with the provisions of Articles 5(2) and 5(2A) of
the Order by submitting by the relevant date (as defined in Article 5(3) of the
Order) an option to tax which has effect on or before the relevant date and
prior to Completion to provide to the Seller:

 

1.3.3.1a copy of the notification of the option to tax;

 

1.3.3.2the acknowledgement of receipt of the option to tax by the Commissioners
if received by the Buyer prior to Completion

 

1.3.4not to revoke the option to tax referred to above or otherwise render it
ineffective for the purposes of the transfer of the Property within the terms of
Article 5 of the Order

 

1.3.5that Article 5(2B) of the Order does not apply to the Buyer

 

1.3.6that the Buyer is not purchasing the Property as nominee or otherwise with
the intention of holding it for the benefit of another person

 



 

 

 



page 16

 

 

1.4The Seller and the Buyer shall comply with the provisions of section 49 of
the VAT Act and regulations made thereunder in respect of VAT records relating
to the business and assets required to be preserved under paragraph 6 of
schedule 11 of the VAT Act and whichever party retains the records shall
preserve the said records in safe custody for such period as may be required by
law

 

1.5If on Actual Completion the Buyer has breached any representation or warranty
or failed to comply with any undertaking given in paragraph 1.3 of this
Schedule, resulting in the supply of the Property being subject to VAT, or the
Commissioners have otherwise determined in writing that VAT is payable in
respect of the supply of the Property, the Buyer shall on Actual Completion pay
to the Seller's Solicitors an amount equal to the VAT on the Price and the
Seller shall issue to the Buyer a valid VAT invoice in respect of the taxable
supply of the Property (or any part thereof) pursuant to this agreement

 

1.6If after Actual Completion the Commissioners determine in writing that VAT is
payable in respect of the supply of the Property the Buyer shall pay such VAT in
addition to the balance of the Price within seven days of delivery of the
Seller's tax invoice in respect thereof together with (and in addition thereto)
any amount due to the Commissioners by way of penalty or interest payable by the
Seller if the same arise by reason of a breach by the Buyer of a warranty or
undertaking in paragraph 1.3 of this Schedule 4

 



 

 

 



page 17

 

 



SCHEDULE 5

Special Conditions

 

 None

 



 

 

 





page 18

 

 

Signed by                                                         /s/ Neil
Bisset

duly authorised for and on behalf of           /s/ Joseph Vullo

THE SELLER                                                    

 

 

 

 

Signed by                                                         /s/ Jesse C.
Galloway

duly authorised for and on behalf of

THE BUYER

 



 

 

 

 

APPENDIX 1

 

FORM OF TRANSFER

 



 

 